*990OPINION.
Littleton:
The first question presented is whether the taxpayer and the Greene County Eailroad should be permitted to file a consolidated return for the year 1918.
The facts concerning stockholdings in the two companies, the relationship of the stockholders, and the manner in which the business of the two companies was carried on during the taxable year have been fully set forth in the findings of fact. From these facts we are of the opinion that Forest Greene owned or controlled all of the stock of both corporations. He owned directly 97.5 per cent of the stock of the Greene County Eailroad and 75.8 per cent of the stock of the taxpayer; he controlled directly 7.5 per cent of the stock of the taxpayer and 0.5 per cent of the stock of the Greene County Eailroad. He therefore controlled absolutely, through ownership and direct control, 82.8 per cent of the stock of the taxpayer and 98 per cent of the stock of the Greene County Eailroad. The evidence in this appeal warrants the conclusion that Greene controlled through his interest in the two corporations, which was closely affiliated with that of the other stockholders, the remaining 17.2 per cent of the stock of the taxpayer and the 2 per cent of the stock of the Greene County Eailroad. Appeals of Isse Koch & Co., 1 B. T. A. 624; Hagerstown Shoe & Legging Co., 1 B. T. A. 666; Schloss Brothers Co., 1 B. T. A. 581; Gamon Meter Co., 1 B. T. A. 1124; Edward Rose Co., 2 B. T. A. 341.
We are of the opinion, in respect to the second issue, that the-Commissioner correctly disallowed the deduction of the cost of the-new roof placed upon the taxpayer’s building as an ordinary and necessary expense. While the new roof, strictly speaking, was not-an addition to the building, it was a replacement, and in and of itself' had a life in excess of one year. The cost thereof should be treated as a capital expenditure.
The action of the Commissioner in reducing the taxpayer’s: invested capital in the amount of $18,730.96 on account of dividends-determined by him to have been paid in excess of available current earnings through the accrual of tentative tax of $44,829.60 upon the income for the taxable year is disallowed on authority of the decision in the Appeal of L. S. Ayers & Co., 1 B. T. A. 1135.